Citation Nr: 0600843	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-15 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches as due to 
an undiagnosed illness related to service in the Persian Gulf 
War.

2.  Entitlement to service connection for a skin condition as 
due to an undiagnosed illness related to service in the 
Persian Gulf War.

3.  Entitlement to service connection for muscle twitching 
and aches as due to an undiagnosed illness related to service 
in the Persian Gulf War.

4.  Entitlement to service connection for chronic fatigue 
syndrome (CFS) as due to an undiagnosed illness related to 
service in the Persian Gulf War.

5.  Entitlement to service connection for loss of teeth as 
due to an undiagnosed illness related to service in the 
Persian Gulf War.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to July 
1992.  The veteran also served with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.

The Board notes that attached to the veteran's substantive 
appeal was a form requesting a local hearing with an 
Indianapolis RO Hearing Officer.  The hearing was scheduled 
for December 15, 2005.  Notice of the hearing was sent to the 
last known address of record, which the veteran indicated in 
his April 2004 VA Form 9 was new.  The notice was not 
returned as undeliverable and the regularity of the mail is 
presumed.  The veteran failed to appear and as such, his 
hearing request is deemed withdrawn.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran is the recipient of the Southwest Asia 
Service Medal with 3 Bronze Service Stars, the Kuwait 
Liberation Medal, the National Defense Service Medal, the 
Good Conduct Medal, and the Overseas Service Medal.  
3.  The veteran's complaints of headaches have been 
attributed to a known diagnosis. 

4.  The veteran's complaints of a skin disorder have been 
attributed to a known diagnosis. 

5.  The competent and probative evidence of record does not 
establish that the veteran has an undiagnosed illness 
manifested by muscle twitching and aching based on his 
service in the Persian Gulf.  

6.  The competent and probative evidence of record does not 
establish that the veteran has a medically unexplained 
chronic multisymptom illness such as CFS based on his service 
in the Persian Gulf.  

7.  Loss of teeth is not considered a manifestation of an 
undiagnosed illness or a chronic multisymptom illness based 
on service in the Persian Gulf.  The veteran's loss of teeth 
does not fall under the categories of compensable dental 
conditions set forth in 38 C.F.R. § 4.150, and the veteran 
does not meet the requirements under 38 C.F.R. § 17.161 for 
service connection for the limited purpose of receiving VA 
treatment.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for entitlement to service connection for 
headaches as due to an undiagnosed illness are not met.  38 
U.S.C.A. §§ 1110, 1117, 1118 West 2002);    38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2005).
3.  The criteria for entitlement to service connection for a 
skin disorder as due to an undiagnosed illness are not met.  
38 U.S.C.A. §§ 1110, 1117, 1118 West 2002);    38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2005).

4.  The criteria for entitlement to service connection for 
muscle twitching and pain as due to an undiagnosed illness 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1118 West 2002);    
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).

5.  The criteria for entitlement to service connection for 
CFS as due to an undiagnosed illness are not met.  38 
U.S.C.A. §§ 1110, 1117, 1118 West 2002);    38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2005).

6.  The criteria for entitlement to service connection for 
loss of teeth as due to an undiagnosed illness are not met.  
38 U.S.C.A. §§ 1110, 1117, 1118 West 2002);    38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317, 3.381, 4.150, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in July 2002 and October 2002 prior to the 
initial decision on the claim in May 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

More over, the requirements with respect to the content of 
the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the July 2002 and 
October 2002 letters as to what kinds of evidence was needed 
to substantiate his claims for service connection.  The 
veteran was informed that evidence towards substantiating his 
claims would be (1) evidence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  In the October 2002 
letter, the veteran was provided the criteria necessary for a 
qualifying chronic disability based on Gulf War service.  A 
third VCAA letter was sent to the veteran in April 2004.  
Thereafter, a November 2004 supplemental statement of the 
case (SSOC) was issued.

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claims, in the April 2004 letter.  
Thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

Service personnel records, reports of VA examination, and VA 
outpatient treatment records have been obtained in support of 
the claims on appeal.   The Board notes that attempts to 
locate the veteran's service medical records were made by the 
RO in August 2002.  The National Personnel Records Center 
(NPRC) indicated the health jacket was not part of the 
veteran's file.   The veteran was informed in November 2002 
that the RO could not locate his service medical records.  He 
was asked to provide any service medical records in his 
possession.  The veteran responded in November 2002 and 
indicated that he had no records in his possession.  Some 
service medical records were associated with the claims 
folder in November 2004, to include reports of medical 
examination dated in 1988, 1992, 1994, and 1999.  Further 
attempts to locate any additional service medical records 
would be futile.  38 C.F.R. § 3.159(c)(2).  

Attempts to locate outpatient treatment records from the 
Indiana VA Medical Center (VAMC) resulted in a negative 
response.  See response received August 2002.  In October 
2002, the RO determined that there were no outpatient 
treatment records of the veteran at the Merrillville VAMC.  
Any further attempts to locate records from these facilities 
would be futile.  38 C.F.R. § 3.159(c)(1).  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  



Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

Background

The veteran has attributed the disabilities for which he 
seeks service connection to his period of active duty 
service.  Specifically, he claims that he suffers from 
headaches, a skin condition, muscle twitches and aches, CFS, 
and loss of teeth as a result of his service in the Persian 
Gulf.

The veteran's service personnel records indicate that the 
veteran received the Southwest Asia Service Medal with 3 
Bronze Service Stars, the Kuwait Liberation Medal, the 
National Defense Service Medal, the Good Conduct Medal, and 
the Overseas Service Medal.  It appears the veteran served as 
a small arms repairman and performed transportation 
operations.

Analysis

I. Headaches

The Board has thoroughly reviewed all the evidence of record 
and finds that service connection for headaches as a 
disability due to an undiagnosed illness is not warranted.  
In this regard, service medical records note the veteran 
complained of headaches in a March 1999 Report of Medical 
History; however, a headache disorder was not diagnosed in 
the corresponding physical examination.  Reports of Medical 
Examination dated in November 1988 and September 1992 were 
devoid of any diagnosis of headaches.  Similarly, a December 
1994 Annual Medical Certificate was also negative. 

The first complaints of headaches post-service are dated in 
March 2003, some 11 years after the veteran's separation from 
active service.  During the March 2003 VA Gulf War 
Examination, the veteran complained of headaches with the 
onset in 1991.  The veteran denied any post-service medical 
treatment.  He did indicate that he takes over-the-counter 
aspirin and Tylenol.  He reported his headaches have 
gradually worsened since his separation from service.  
Neuromuscular examination revealed the cranial nerves were 
intact.  The examiner diagnosed the veteran with muscle 
contraction headaches with fatigue due to worry about 
headaches.  The examiner noted there was no diagnosis of 
unknown etiology.

At the April 2003 VA Neurological Examination, the veteran 
complained of chronic daily headaches.  He indicated the back 
of the head was mainly involved.  There was no associated 
nausea, vomiting, or photophobia.  The veteran was diagnosed 
with muscle contraction headaches.  The examiner concluded 
the neurological sensory and motor examination was normal.
 
In the instant case, the veteran, although clearly a Persian 
Gulf veteran, has not been found to have a 'qualifying 
chronic disability' for purposes of VA compensation.  As the 
disability at issue has an established current medical 
diagnosis, i.e. muscle contraction headaches, it does not 
constitute an undiagnosed illness due to the veteran's Gulf 
War service.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  
Further, the March 2003 VA examiner specifically found there 
was no diagnosis of an unknown etiology.  

The Board has considered the veteran's statements that his 
headaches are due to an undiagnosed illness as a result of 
his Gulf War service; however, the veteran has not been shown 
to possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for headaches 
as due to an undiagnosed illness is not warranted.  In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt rule."  However, as the 
evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II. Skin Condition

The Board has thoroughly reviewed all the evidence of record 
and finds that service connection for a skin condition as a 
disability due to an undiagnosed illness is not warranted.  
In this regard, service medical records contained Reports of 
Medical Examination dated in November 1988 and September 
1992, which were devoid of complaints or diagnoses of a skin 
condition.  A December 1994 Annual Medical Certificate and a 
March 1999 Report of Medical History simply note the veteran 
reported a skin disorder since Desert Storm.  

The first complaints with regard to the veteran's skin are 
dated in April 2003, some 11 years after the veteran's 
separation from active service.  During the April 2003 VA 
Skin Diseases Examination, the veteran complained of hair 
loss in patches in his beard and the scalp area.  He also 
complained of an itchy rash in his groin and buttocks, as 
well as an itching and burning rash on his feet and legs.  He 
indicated that he used over-the-counter medications without 
resolution.  There were no systemic complaints associated 
with any of the symptoms.  The examiner specifically 
indicated there were diagnoses of unknown etiology.

Physical examination revealed patches of non scarring 
alopecia in the beard times three.  The eyebrows and scalp 
were intact.  The veteran had a confluent patch of erythema 
with a rim of hypopigmentation in the groin and buttocks.  
The soles of the feet were erythematous and with scale.  
There were no systemic symptoms, malignancies, benign 
neoplasms, urticaria, primary cutaneous vasculitis, or 
erythema multiforme present.  Less than one percent of 
exposed skin was affected.  The veteran was diagnosed with 
alopecia areata, erythema, and tinea pedis.

In the instant case, the veteran, although clearly a Persian 
Gulf veteran, has not been found to have a 'qualifying 
chronic disability' for purposes of VA compensation.  As the 
disability at issue has an established current medical 
diagnosis, i.e.  alopecia areata, erythema, and tinea pedis, 
it does not constitute an undiagnosed illness due to the 
veteran's Gulf War service. See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).  Further, the April 2003 VA examiner specifically 
found there were no diagnoses of an unknown etiology.  

The Board has considered the veteran's statements that his 
skin condition is due to an undiagnosed illness as a result 
of his Gulf War service; however, the veteran has not been 
shown to possess the requisite medical expertise needed to 
render either a diagnosis or a competent opinion regarding 
medical causation. See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. At 494-95.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for a skin 
condition as due to an undiagnosed illness is not warranted.  
In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App at 54.

III. Muscle Twitching and Aches

The Board has thoroughly reviewed all the evidence of record 
and finds that service connection for muscle twitching and 
aches as a disability due to an undiagnosed illness is not 
warranted.  In this regard, service medical records are 
wholly devoid of complaints, treatment, or diagnoses of 
muscle twitching or aches.

The first complaints post-service of twitching and jerking of 
the veteran's shoulders and neck are contained in the April 
2003 VA Neurological Examination.  The veteran indicated the 
twitching caused him pain.  He also noted some twitching of 
the arms and legs.  Motor examination revealed no pronator 
drift.  Fine movements were equal bilaterally.  There were no 
fasciculations noted in the upper or lower extremities.  
There was no atrophy or extra movements such as chorea, 
dystonia or myoclonus noted.  Sensory examination was okay 
for position and touch.  There was no sensory extinction and 
cerebellar function was intact.  The veteran's gait was 
normobased.  The examiner concluded the veteran's 
neurological sensory and motor examination was normal.  The 
examiner further found no evidence of any unusual movement 
disorders, muscle or nerve conditions, or diagnoses of 
unknown etiology.

In the instant case, the veteran, although clearly a Persian 
Gulf veteran, has not been found to have a 'qualifying 
chronic disability' for purposes of VA compensation.  As the 
veteran has not been found to have any unusual movement 
disorders or muscle or nerve conditions, there is no 
undiagnosed illness due to the veteran's Gulf War service.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

The Board has considered the veteran's statements that he has 
muscle twitching and aches due to an undiagnosed illness as a 
result of his Gulf War service; however, the veteran has not 
been shown to possess the requisite medical expertise needed 
to render either a diagnosis or a competent opinion regarding 
medical causation.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. At 494-95.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for muscle 
twitching and aches, if any, as due to an undiagnosed illness 
is not warranted.  In reaching the foregoing decision, the 
Board has been cognizant of the "benefit of the doubt 
rule."  However, as the evidence is not in relative 
equipoise, the rule is inapplicable in this case.  See 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

IV. CFS

The Board has thoroughly reviewed all the evidence of record 
and finds that service connection for CFS as a disability due 
to an undiagnosed illness is not warranted.  In this regard, 
service medical records, to include Reports of Medical 
Examination dated between 1988 and 1999, are wholly devoid of 
complaints, treatment, or diagnoses of CFS.

The first complaints post-service of chronic fatigue are 
contained in the March 2003 VA Gulf War Examination.  The 
veteran presented with subjective complaints of fatigue with 
an initial onset of 1991.  He indicated the fatigue was 
coincident with headaches.  The veteran stated he felt tired 
and lacked energy.  He informed the examiner that his 
sensation of fatigue may be related to lack of sleep.  
Neuromuscular examination revealed the cranial nerves were 
intact.  The examiner attributed the complaints of fatigue 
due to worry about headaches.  The examiner noted there were 
no diagnoses of unknown etiology.  Further, during the April 
2003 VA Neurological Examination, the examiner found no 
evidence of CFS.

In the instant case, the veteran, although clearly a Persian 
Gulf veteran, has not been found to have a 'qualifying 
chronic disability' for purposes of VA compensation.  As the 
veteran has not been found to have CFS, there is no medically 
unexplained chronic multisymptom illness, due to the 
veteran's Gulf War service.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich, 104 F. 3d at 332.  The evidence must 
show that the veteran currently has the disability for which 
benefits are being claimed.

The Board has considered the veteran's statements that he has 
CFS due to an undiagnosed illness as a result of his Gulf War 
service; however, the veteran has not been shown to possess 
the requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. At 
494-95.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for CFS, if 
any, as due to an undiagnosed illness is not warranted.  In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt rule."  However, as the 
evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App at 54.



V. Loss of Teeth

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.  

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b) 

Applying the above criteria to the facts in this case, the 
Board finds that there is no basis for compensation for any 
dental disorder since the regulations clearly provide that 
replaceable missing teeth are not disabling conditions and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment if certain criteria are met. 38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.

In the present case, the veteran has alleged that he has lost 
teeth due an undiagnosed illness based on his service in the 
Gulf War.  First, the Board finds that the veteran, although 
clearly a Persian Gulf veteran, has not been found to have a 
'qualifying chronic disability' for purposes of VA 
compensation.  As noted at the outset, a 'qualifying chronic 
disability' means a chronic disability resulting from any of 
the following (or any combination of any of the following): 
an undiagnosed illness; a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; and any diagnosed illness 
that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(i).   

For purposes of 38 U.S.C.A. § 1117(g), signs or symptoms that 
may be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: fatigue; 
unexplained rashes or other dermatological signs or symptoms; 
headache; muscle pain; joint pain; neurological signs and 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the upper or lower respiratory system; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  Loss of teeth is not considered 
manifestations of an undiagnosed illness or a chronic 
multisymptom illness.  Id. 

Further, as the veteran does not have one of the dental 
disorders listed under 38 C.F.R. § 4.150; there is no basis 
for an award of compensation based on the veteran's 
complaints of loss of teeth.  Nevertheless, the Board will 
determine whether the veteran has met the requirements for 
entitlement to service connection for a dental disorder, for 
purposes of receiving VA outpatient treatment and services.  
See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The 
classes of eligibility for dental treatment are set forth in 
38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only three of 
those classes are potentially applicable in this case, which 
are analyzed below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the 
veteran does not have a dental disability subject to 
compensable service connection, as set forth under 38 C.F.R. 
§ 4.150.  As such, the veteran does not satisfy Class I 
criteria.  38 C.F.R. § 17.161(a).
 
With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the present case, the veteran has not been 
previously awarded service connection for purposes of 
receiving VA outpatient dental treatment. Thus, he does not 
meet the Class II criteria.  38 C.F.R. § 17.161(b); see 
38 U.S.C.A. § 1712(a)(1)(B).  

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
The veteran has not alleged that dental trauma resulted from 
combat wounds or other service trauma nor is there evidence 
to that affect. As such, the veteran does not meet the Class 
II (a) criteria for service connection for a noncompensable 
dental condition which resulted from combat wounds or other 
service trauma.  38 C.F.R. § 17.161(c); see 38 U.S.C.A. 
§ 1712(a)(1)(B).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for loss 
of teeth.  The veteran's loss of teeth does not fall under 
the categories of compensable dental conditions set forth in 
38 C.F.R. § 4.150, and the veteran does not meet the 
requirements under 38 C.F.R. § 17.161 for service connection 
for the limited purpose of receiving VA treatment.  As such 
the claim is denied. 

ORDER

Entitlement to service connection for headaches as due to an 
undiagnosed illness related to service in the Persian Gulf 
War, is denied.

Entitlement to service connection for a skin condition as due 
to an undiagnosed illness related to service in the Persian 
Gulf War, is denied.

Entitlement to service connection for muscle twitching and 
aches as due to an undiagnosed illness related to service in 
the Persian Gulf War, is denied.
Entitlement to service connection for CFS as due to an 
undiagnosed illness related to service in the Persian Gulf 
War, is denied.

Entitlement to service connection for loss of teeth as due to 
an undiagnosed illness related to service in the Persian Gulf 
War, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


